Citation Nr: 0841936	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-20 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability claimed due to VA 
hospitalization, surgery, and treatment for rectal cancer.


REPRESENTATION

Appellant represented by:	R. Stanfield, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and E. M.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active military service from November 1971 to 
June 1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from May 2006 and later-issued rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for disability 
claimed due to VA hospitalization, surgery, and treatment for 
rectal cancer.

In September 2008, the appellant testified at a video 
conference hearing before the undersigned Veterans Law Judge; 
a copy of the transcript is associated with the record.

Although additional evidence was received since the most 
recent supplemental statement of the case (SSOC) was issued, 
and the veteran has not waived his right to initial RO 
consideration of this evidence, a remand is not necessary for 
because the decision below is favorable to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).


FINDINGS OF FACT

1.  Prior to VA radiation treatment in 2005, the veteran had 
severe rectal pain, but he did not have fecal incontinence, 
chronic anemia, or a colostomy bag. 

2.  VA radiation treatment in 2005 proximately caused fecal 
incontinence, chronic anemia, and a necessity for a colostomy 
bag; the evidence does not indicate carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the VA in furnishing hospital care, 
medical, or surgical treatment.  

3.  Signature consent was not obtained prior to VA radiation 
treatment.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 for disability manifested by fecal incontinence, 
chronic anemia, and a necessity for a colostomy bag, as a 
result of VA medical treatment, have been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. 
§§ 3.102, 3.159, 3.361, 17.32 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008), VA has a duty to notify and assist the 
claimant in the development of the claim.  In this case, the 
Board is granting the benefit sought on appeal.  Accordingly, 
the duty to notify and the duty to assist need not be 
discussed.  

The veteran seeks compensation for additional disability 
related to VA-supplied radiation therapy for rectal cancer 
under the provisions of 38 U.S.C.A. § 1151.  He submitted his 
claim in December 2005.  

For claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or an 
unforeseen event, Congress amended 38 U.S.C.A. § 1151.  38 
U.S.C.A. § 1151 (West 2002).  Those changes apply to this 
case because VA received the veteran's claim in December 
2005.  Evidence of an unforeseen event or evidence of VA 
negligence is required in order for this claim to be granted.  
38 U.S.C.A. § 1151 provides as follows:

      (a) Compensation under this chapter and 
dependency and indemnity compensation under 
chapter 13 of this title shall be awarded for a 
qualifying additional disability or a qualifying 
death of a veteran in the same manner as if such 
additional disability or death were service-
connected.  For purposes of this section, a 
disability or death is a qualifying additional 
disability or qualifying death if the disability 
or death was not the result of the veteran's 
willful misconduct and (1) the disability or 
death was caused by hospital care, medical or 
surgical treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department employee or in 
a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was (A) carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (B) an event not reasonably 
foreseeable. 

The implementing regulation (applicable to § 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2008).  That section provides that, in order to determine 
whether a veteran has an additional disability, VA compares 
the veteran's condition immediately before the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy program upon which the claim is 
based to the veteran's condition after such care, treatment, 
examination, services, or program has stopped.  VA considers 
each involved body part or system separately.  38 C.F.R. § 
3.361(b).  

Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of this paragraph and paragraph (d)(1) 
(informed consent) or (d)(2) (unforeseen event) of this 
section.  In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of § 17.32 of this chapter.  38 C.F.R. § 3.361(c) 
(2) (2008).  

To establish causation based on lack of informed consent, the 
evidence must show that the hospital care, medical or 
surgical treatment, or examination was without the veteran's 
informed consent, or, in appropriate cases, was without the 
veteran's representative's informed consent.  To determine 
whether there was informed consent, VA will consider whether 
the health care provider substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d) (1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk [emphasis added] of the treatment 
provided.  In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d) (2).

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  38 
C.F.R. § 17.32(c) (2008).  

In addition, signature consent is required for all diagnostic 
and therapeutic treatments or procedures that: (i) Require 
the use of sedation; (ii) Require anesthesia or narcotic 
analgesia; (iii) Are considered to produce significant 
discomfort to the patient; (iv) Have a significant risk of 
complication or morbidity; (v) Require injections of any 
substance into a joint space or body cavity; or (vi) Involve 
testing for Human Immunodeficiency Virus (HIV).  The informed 
consent process, including signed consent form, must be 
appropriately documented in the medical record.  38 C.F.R. § 
17.32(d) (2008).

In this case, on the occasion of the aforementioned hearing 
on appeal, the veteran testified that he is entitled to VA 
compensation for increased disability caused by VA treatment 
for rectal cancer that caused additional disability in the 
form of severe and intractable chronic rectal pain, fecal 
incontinence, and a necessity for a colostomy bag.  Although 
the record reflects that prior to VA treatment, he already 
had severe rectal pain, he did not have fecal incontinence 
nor did he wear a colostomy bag.  Comparing the veteran's 
condition immediately before the beginning of VA medical or 
surgical treatment upon which the claim is based to his 
condition after such treatment, as required by 38 C.F.R. 
§ 3.361(b), there is increased disability.  

The next question is whether the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment.  The evidence does not reflect 
any fault on the part of the Department.  Rather, in June 
2006, a highly-credentialed VA oncologist attributed 
additional disability to "unfortunate circumstances" and in 
March 2008 Memphis VA Medical Center's chief radiation 
oncologist found the "primary culprit" to be "an unusually 
large area of radiation scarring." 

The final question is whether VA radiation treatment caused 
an event not reasonably foreseeable.  This includes 
consideration of whether informed consent was given.  
Fortunately, the Memphis VA Medical Center documented the 
information given the veteran on March 21, 2005, prior to 
consenting to surgery.  

A treatment note dated March 18, 2005, reflects that the 
veteran was admitted in preparation for surgery for rectal 
cancer.  He had finished 6-weeks of neoadjuvant therapy 
(preliminary cancer therapy (chemotherapy or radiation) that 
precedes a necessary second modality of treatment, Dorland's 
Illustrated Medical Dictionary 1106 (28th ed. 1994)), 
including 30 days of radiation and 2 cycles of chemotherapy.  

A VA Optional Form 522, "Request for Admininstration of 
Anesthesia and for Performance of Operations and Other 
Procedures," mentions that the veteran was advised of the 
purpose of the surgery, the risks involved, possible 
alternatives, and the possibility of complications.  The 
veteran signed the form and dated it March 21, 2005.  The 
form was countersigned by a physician and a witness.  

A VA surgery report dated March 21, 2005, also reflects that 
the risks of surgery were discussed with the veteran.  The 
risks specifically disclosed to the veteran were, "Death, 
Bleeding, Infection, Failure of Procedure  Other Risks 
Include: APR [a common, if not inaccurate, abbreviation for 
acute radiation proctitis, see also "ARP," Medical 
Abbreviations, 11th ed, .p 44 (2003)].  

An August 2005 report notes that the veteran was nearly 
finished with his chemotherapy (in contrast to reports of his 
refusal of chemotherapy).  In his December 2005 claim, the 
veteran reported chronic pain secondary to tumor removal at 
Memphis VA Medical Center.  

A February 2006 report notes that the veteran completed 
radiation and chemotherapy, but had suffered for months with 
severe rectal pain.  Flexible sigmoidoscopy detected 
ulceration likely due to radiation therapy.  An April 2006 VA 
report notes no evidence of cancer, but there was a pelvic 
mass.  

In June 2006, a VA physician noted that since colo-rectal 
cancer treatment, the veteran suffered from debilitating 
pain, fatigue, weight loss, and chronic anemia.  The 
physician wrote of the "unfortunate circumstances" of the 
case.  

VA re-hospitalized the veteran in July 2006.  Exploratory 
laparotomy revealed extensive adhesions, which were released 
through lysis.  A colostomy was performed.  The rationale for 
the colostomy was that severe radiation proctitis with fecal 
incontinence had necessitated the procedure.  
Postoperatively, the veteran still had significant pain 
issues.

In April 2007, a VA physician opined that the veteran's 
rectal pain might be neuropathic pain and neuritis secondary 
to radiation and etc.  In May 2007, a VA surgeon opined that 
the pain was likely secondary to radiation neuritis.   

A March 2008 VA proctology compensation examination report 
reflects that the physician concluded that radiation was the 
"primary culprit," but chemotherapy, surgery, and 
infections all contributed to the severity of this case.  An 
accompanying March 2008 VA oncology consultation report 
indicates that the radiation changes were ulcerations and 
inflammations.  A large lesion seen on computed tomograpy 
(CT) scan appeared to be radiation scarring.  The physician 
further reported, "This is an unusually large area of 
'radiation scarring'...."  "It is located where it could 
cause sacral pain as a mass effect or entrapment of nerves."  
The physician concluded, "...he has been left with chronic 
difficulties which are a risk with therapy.  Radiation can 
certainly cause severe enough proctitis that sometimes a 
diverting colostomy is better than continued pain on 
defecation."  

In September 2008, the veteran testified at a videoconference 
before the undersigned Veterans Law Judge that VA's treatment 
and surgery led to the current disability.  The veteran 
testified that prior to surgery he was not informed that a 
foreseeable result might be excruciating rectal pains, fecal 
incontinence, or a permanent raw mass in the rectum.  He 
testified that had he known of the consequences, he would not 
have undergone surgery.  

The above facts reflect that the veteran gave signature 
consent to surgery on March 21, 2005.  The risk of acute 
radiation proctitis was disclosed to him prior to undergoing 
surgery.  However, a March 18, 2005, report clearly notes 
that he had already completed 30 days of radiation.  This 
radiation treatment has been determined by competent 
authority to be the "primary culprit" in the disability at 
issue.  The Board concludes that radiation treatment is the 
proximate cause of the increased disability and that 
signature consent, as required by 38 C.F.R. § 17.32(d) (1) 
(iv), was not obtained prior to that treatment.  

38 C.F.R. § 17.32(d) (1) (iv) specifically requires signature 
consent to any treatment that poses a "significant risk of 
complication or morbidity."  Because the doctor, on March 
21, 2005, specifically noted a risk of acute radiation 
proctitis, there must have been a significant risk of this 
complication.  The record before us does not contain evidence 
that informed signature consent to radiation treatment was 
obtained prior to radiation treatment.  Because the evidence 
reflects that radiation treatment has caused additional 
disability and that the necessary signature consent was not 
obtained prior to treatment, the requirements for payment of 
compensation under § 1151 are met.

A second argument for entitlement under § 1151 concerns the 
adequacy of the informed consent.  Although the March 21, 
2005, surgery report lists the possible complications that 
were discussed prior to obtaining consent, the medical 
evidence discussed above reflects that significantly worse 
complications occurred.  The medical evidence shows such 
complications as chronic ulceration, chronic anemia, and 
fecal incontinence, among others.  These complications are 
not listed in the surgery report has having been discussed 
with the veteran and he has testified that such complications 
were not discussed.  As such, informed consent was lacking.  

A third argument for entitlement under § 1151 concerns the 
foreseeability of the complications.  Because the possibility 
of chronic ulceration, chronic anemia, and fecal incontinence 
were not mentioned to the veteran, these complications could 
be regarded as events not reasonably foreseeable, which under 
§ 1151 (a) and the reasonable doubt doctrine would form a 
separate basis for granting the claim.  

After considering all the evidence of record, including the 
testimony, and resolving all reasonable doubt in favor of the 
veteran, entitlement to § 1151 compensation is granted. 


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
disability claimed due to VA hospitalization, surgery, and 
treatment for rectal cancer is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


